PER CURIAM:
This appeal by the State is a sequel to State v. Deets, Iowa, 195 N.W.2d 118. Upon remand trial court sentenced defendant upon his perjury conviction to a term not to exceed ten years in the reformatory at Anamosa. After presentence investigation and hearing trial court granted probation. This, was done under section 247.20, Code, 1971. The State has appealed. It contends the trial court abused its admitted discretion in granting a bench parole. The record discloses no abuse. In fact, grant of probation is well supported by substantial evidence.
 An appeal by the State in a criminal case is permitted only where it involves questions of law, either substantial or procedural, whose determination will be beneficial generally to the bench and bar of the State as a guide in the future. State v. Warren, Iowa, 216 N.W.2d 326, filed March 27, 1974; State v. Kessler, Iowa, 213 N.W.2d 671, 672; State v. Kriens, 255 Iowa 1130, 1131, 125 N.W.2d 263, 264 and citations.
This appeal involves only a factual review. An opinion on State’s appeal is unnecessary.
Appeal dismissed.